 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   THOMAS RICHARD SILAS,                 Case No. CV 18-8367 VAP (SS)

12                     Petitioner,         ORDER ACCEPTING FINDINGS,

13        v.                               CONCLUSIONS AND

14   JOSIE GASTELO, et al.,                RECOMMENDATIONS OF UNITED

15                     Respondents.        STATES MAGISTRATE JUDGE

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition, all the records and files herein, and the Report and
19   Recommendation of the United States Magistrate Judge.             The time
20   for filing Objections to the Report and Recommendation has passed
21   and no Objections have been received.           Accordingly, the Court
22   accepts   the   findings,   conclusions   and   recommendations    of   the
23   Magistrate Judge.
24   \\
25   \\
26   \\
27   \\
28   \\
 1           IT IS ORDERED that the Petition is denied and Judgment shall
 2   be entered dismissing this action with prejudice.
 3

 4           IT IS FURTHER ORDERED that the Clerk serve copies of this
 5   Order    and   the   Judgment   herein       on   Petitioner   and   counsel   for
 6   Respondent.
 7

 8           LET JUDGMENT BE ENTERED ACCORDINGLY.
 9

10   Dated: July 5, 2019
11                                                 VIRGINIA A. PHILLIPS
                                                   UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
